Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David McKinney on 9/1/22.
The application has been amended as follows: 
Claim(s) 16, line(s) 7, “portion, whereby physical shock applied to the distal portion can be absorbed by lateral deflection of the distal portion”, has been replaced by --portion, and to resist horizontal deflection of the distal frame portion relative to the proximal frame portion--.  
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A conveyor comprising an endless belt(s), & proximal & distal frame portions hingedly connected for horizontal pivoting such that the distal frame portion is urged into longitudinal alignment & horizontally resistant to applied action in the balance of the feature(s) & limitation(s) of claim(s) 1 & 11 were neither disclosed or suggested in the prior art.  
With regard to Kamner (3,842,964), the staggered tip steel leaf springs slidingly engage side plates to seal plate gap but move upstream to accommodate lateral swinging.  
With regard to Coers et al. (8,147,176), the purpose of this reference(s) is to be able to selectively swing the distal frame portion through a plurality of relative angles.  This is as opposed to applicant’s instant disclosure which is trying to maintain a colinear orientation; resisting deflection as opposed to deliberately adjusting relative angle to something other than colinear.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim(s) 1-20 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913. The examiner can normally be reached Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653